EXAMINER'S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sabrina Wang on October 28, 2021.
The application has been amended as follows: 
	Regarding claim 1, in line 3, “the wrist of a patient;” has been changed to “a wrist of a patient”.  Additionally, the end of claim 1 has been amended from:
“through the aperture in the proximal radial plate portion into the radius.”
to
“through the aperture in the proximal radial plate portion into the radius,
	wherein the distal intramedullary metacarpal portion of the implant is offset from and joined to the proximal radial plate portion of the implant by an intermediate carpal portion, and

Regarding claim 2, in line 2, a comma has been inserted after “claim 1”.  
Regarding claim 3, in line 2, “the radial plate portion” has been changed to “the proximal radial plate portion”. 
Regarding claim 4, in line 5, “the slot” has been changed to “the at least one compression slot”.  
Regarding claim 6, in line 2, “intermedullary” has been changed to “intramedullary”.  
Claim 8 has been cancelled.  
Regarding claim 9, in line 1, “claim 8,” has been changed to “claim 1,”.  In line 3, “the aperture” has been changed to “the at least one aperture of the intermediate carpal portion”.  
Regarding claim 10, in line 3, “the wrist of a patient;” has been changed to “a wrist of a patient”.  In line 10, “toward a plane of” has been changed to “toward a plane defined along a longitudinal axis of”.  In line 13, “the dorsal aspect” has been changed to “a dorsal aspect”. 
Regarding claim 11, in line 2, a comma has been inserted after “claim 10”.  In lines 2-3, “the proximal end” has been changed to “a proximal end”.
Regarding claim 12, in line 2, “the radial plate portion” has been changed to “the proximal radial plate portion”.  In lines 4-5, “the slot” has been changed to “the at least one compression slot”.  
Regarding claim 13, in each of line 2 and line 4, “the intramedullary metacarpal portion” has been changed to “the distal intramedullary metacarpal portion”.  
Regarding claim 14, in line 2, a comma has been inserted after “claim 11”.
Regarding claim 15, in line 1, “claim 8,” has been changed to “claim 1,”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773